December 11, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                   VICKIE C. MCNULTY MYERS, Appellant

NO. 14-14-00342-CV                           V.

     FRANK W. BRACEWELL CHARITABLE FOUNDATION, Appellee
                ________________________________

      This cause, an appeal from the judgments in favor of appellee, Frank W.
Bracewell Charitable Foundation, signed December 26, 2013, and January 16,
2014, was heard on the transcript of the record. We have inspected the record and
find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.